Citation Nr: 0822990	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-34 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel





INTRODUCTION

The veteran served on active military duty from March 1962 to 
September 1962 and from February 1965 to June 1966.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The evidence of record demonstrates that hearing loss is 
not related to active military service.

2.  The evidence of record demonstrates that tinnitus is not 
related to active military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for hearing loss and tinnitus, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 


2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claims, a June 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection for hearing loss and 
tinnitus.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Although VA is required to provide a 
medical examination when such an examination is necessary to 
make a decision on a claim, none was required here.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury, or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Here, as will be discussed below, the evidence 
of record does not suggest that the veteran's current hearing 
loss and tinnitus may be associated with an in-service 
injury; therefore, VA is not required to provide a medical 
examination.  Although the veteran and his representative 
stated that the veteran's Oklahoma National 


Guard records should be obtained and the claims 
readjudicated, these records were already of file prior to 
the initial adjudication.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file, 
to include private medical records.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Impaired hearing is considered a disability 
for VA purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service personnel records indicated that the 
veteran's military occupational specialties (MOS) were Light 
Weapons Infantryman during Army service and "BM0100" or 
Boatswain's Mate during Navy service.  The veteran's 


Boatswain's Mate duties were described as: cleaning station, 
main deck portside, general upkeep, qualified Winch and Vang 
operator, Qualified Messenger, and Pier Head Sentry.

In the June 2005 claim for entitlement to service connection 
for hearing loss and tinnitus, the veteran stated that his 
bilateral hearing loss and tinnitus resulted from his MOS 
duties, to include severe noise exposure.

In January 1962, August 1962, and February 1965 medical 
history reports, the veteran denied any ear trouble.  January 
1962, February 1965, and May 1966 service medical records 
showed whisper and spoken test results of 15/15, bilaterally, 
with no audiogram and negative ear examinations.  An August 
1962 service medical record showed an audiological 
examination with puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
---
5
LEFT
15
10
10
---
5

In a January 2004 VA medical record, an audiological 
examination showed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
40
40
LEFT
30
25
40
55
50

The average puretone decibel loss was 38 for the right ear 
and 43 for the left ear.  The diagnosis was mild 
sensorineural hearing loss in the right ear, and mild to 
moderate sensorineural hearing loss in the left ear.  The 
veteran reported significant occupational noise exposure 
without hearing protection over the course of many 


years.  The veteran also reported a gradual decline in 
hearing which became problematic during the previous two 
years.  The veteran reported current bilateral tinnitus.

The evidence of record does not support a finding of service 
connection for hearing loss or tinnitus.  There is currently 
diagnosed bilateral hearing loss for VA purposes.  38 C.F.R. 
§ 3.385; Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  The 
veteran has also stated that he has bilateral ringing in his 
ears.  Degmetich 104 F.3d 1328 at 1333 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms).  
However, there is no medical evidence of inservice hearing 
loss or tinnitus.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Additionally, hearing 
loss did not manifest to a compensable degree within one year 
of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  
There is also no medical evidence of a nexus between the 
veteran's current hearing loss and tinnitus and any inservice 
noise exposure.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  The veteran's statements are not 
competent evidence to establish a medical opinion that any 
inservice noise exposure caused his current tinnitus and 
hearing loss.  Espiritu 2 Vet. App. at 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  

The first medical evidence of hearing loss and tinnitus was 
in January 2004, over 35 years after service discharge.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Additionally, the veteran reported significant 
occupational noise exposure without hearing protection over 
the course of many years and reported that 


his hearing loss was gradual over many years.  Accordingly, 
service connection for hearing loss and tinnitus is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as current hearing loss and 
tinnitus related to the veteran's military service have not 
been shown by the medical evidence of record, the 
preponderance of the evidence is against the veteran's claims 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


